department of the treasury internal_revenue_service washington d c date number release date index number cc pa cbs br2 tl-n-3559-01 memorandum for area_counsel sbse area manhattan from lawrence h schattner chief branch collection bankruptcy and summonses subject by way of e-mail and attached facsimile dated date your office requested advice regarding the above referenced case the taxpayer is seeking to carry forward a net_operating_loss nol from the taxable_year in which his chapter bankruptcy petition was filed this nol was the result of losses_incurred by taxpayer’s subchapter_s_corporations for the period from the beginning of the corporations’ tax_year until the date the petition was filed we conclude that the taxpayer is not entitled to these losses this document is not to be cited as precedent amount a amount b amount c creditor date a date b date c date d date e year a year b year c year d year e year f legend issues whether the individual taxpayer or the bankruptcy_estate accrued the flow- through losses of subchapter_s_corporations for the period from the beginning of the corporate tax_year until the day the taxpayer’s chapter bankruptcy petition was filed tl-n-3559-01 was the taxpayer entitled to use such losses after the termination of the bankruptcy case conclusions the bankruptcy_estate not the individual taxpayer accrued the flow-through losses of the subchapter_s_corporations for the tax_year in which the bankruptcy petition was filed including the period from the beginning of the year until the day the taxpayer’s petition was filed the taxpayer was not entitled to use such losses after the termination of the bankruptcy case to the extent those losses were reduced by the cancellation_of_indebtedness_income excluded from the taxpayer’s income in the year in which the bankruptcy discharge was granted and to the extent that the basis in the stock of the subchapter_s_corporations was reduced by virtue of the bankruptcy case facts taxpayer formed two subchapter_s_corporations in year a one of which was funded with a amount a loan from creditor taxpayer filed a chapter bankruptcy petition on date a and the taxpayer’s shares of the s_corporations became property of the bankruptcy_estate taxpayer did not elect to bifurcate the year b tax_year into short prepetition and postpetition years pursuant to sec_1398 the case was converted to a chapter case in date b each of the corporations incurred substantial losses in year b totaling over amount b on his year b return the taxpayer claimed flow-through losses from the corporations of approximately amount c this amount represents the portion of the s corporations’ losses attributable to the period from date c to the chapter petition date on taxpayer’s year c through year d returns taxpayer carried forward the year b loss effectively shielding himself from income taxes in those years during the bankruptcy proceeding the taxpayer brought an adversary proceeding against the service with regard to prepetition and postpetition taxes and the year b nol issue was briefed to the bankruptcy court however the adversary proceeding was resolved through a settlement that did not resolve the year b nol issue taxpayer received a discharge in the bankruptcy case on date d discharging the amount a debt to creditor the bankruptcy case was closed on date e the service recently sent the taxpayer a statutory_notice_of_deficiency for years year e year f and year d the assessment statute has expired for earlier years asserting that the taxpayer was not entitled to the nol carry-forward from year b analysis tl-n-3559-01 sec_1398 applies to any case under chapter or chapter of the bankruptcy code in which the debtor is an individual sec_1398 provides that the gross_income of the bankruptcy_estate shall include the gross_income of the debtor to which the estate is entitled under the bankruptcy code sec_1398 adds that the preceding sentence shall not apply to any amount received or accrued by the debtor before the commencement of the bankruptcy case the taxpayer argues that he and not the bankruptcy_estate is entitled to the losses from the s_corporations for the portion of petition year prior to the commencement of the bankruptcy case because those losses accrued on a daily basis pursuant to sec_1366 and sec_1377 and are therefore allocated to the taxpayer under sec_1398 sec_1366 provides that in determining the tax of a shareholder of an s_corporation for the shareholder’s taxable_year in which the tax_year of an s_corporation ends there shall be taken into account the shareholder’s pro_rata share of the corporation’s items of income loss deduction or credit the separate treatment of which could affect the liability for of any shareholder and nonseparately_computed_income_or_loss sec_1366 provides that in any case where it is necessary to determine the gross_income of a shareholder such gross_income shall include the shareholder’s pro_rata share of the gross_income of the corporation sec_1377 provides that each shareholder’s pro_rata share of any item for any taxable_year shall be the sum of the amount determined with respect to the shareholder by assigning an equal portion of such item to each day of the taxable_year and then by dividing that portion pro_rata among the shares outstanding on such day we conclude that the flow-through losses of the subchapter_s_corporations for the entire corporate tax_year in which the petition was filed belong to the bankruptcy_estate pursuant to bankruptcy code sec_541 the taxpayer’s shares in the s_corporations passed to the bankruptcy_estate when the bankruptcy case was commenced pursuant to sec_1398 the transfer of the taxpayer’s stock in the s_corporations to the bankruptcy_estate is not treated as a disposition for purposes of any provision of the code and the bankruptcy_estate is treated as the taxpayer would be treated with respect to the stock accordingly sec_1377 and sec_1_1377-1 which provides the rule for determining a shareholder’s pro_rata share of any item of the s_corporation when there has been a disposition of the shares during the corporate tax_year does not apply to this case pursuant to sec_1366 the losses of the s_corporations accrued to the shareholders on the last day of the corporate tax_year and therefore belong to the bankruptcy_estate this conclusion in consistent with the holdings of the tax_court that when a partner commences a bankruptcy case before the last day of the partner’s tax_year and the bankruptcy_estate holds the partnership_interest on the also note that pursuant to sec_1398 the taxpayer’s basis in the subchapter_s_corporations passed to the bankruptcy_estate sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder shall not exceed the sum of the adjusted_basis in the shareholder’s stock tl-n-3559-01 last day of that year then that partner’s share of income gain loss deduction or credit of the partnership is treated as earned by the bankruptcy_estate gulley v commissioner t c memo and 116_tc_5 any losses which pass through to the bankruptcy_estate will reduce the estate’s bases in the shares under sec_1367 the taxpayer also may not use the year b losses for periods following the termination of the bankruptcy case because these losses were reduced by the amount of cancellation_of_indebtedness_income excluded from the taxpayer’s gross_income by virtue of the bankruptcy case pursuant to sec_108 the taxpayer’s cancellation_of_indebtedness_income was excluded from his gross_income in the year of the bankruptcy discharge pursuant to sec_108 certain tax_attributes are reduced by the amount of the excluded cancellation_of_indebtedness_income in the order provided for in sec_108 under sec_108 reductions apply first to nols for the taxable_year of the discharge and any nol_carryover to that year and then to other tax_attributes including taxpayer’s basis in property unless the taxpayer makes an election under sec_108 to reduce basis first pursuant to sec_108 the bankruptcy_estate is treated as the taxpayer in sec_1398 cases for purposes of sec_108 reductions in tax_attributes thus absent an election under sec_108 the nol carried forward from the petition year shall be reduced by the amount of the cancellation_of_indebtedness_income excluded from the taxpayer’s gross_income after determination of the tax for the taxable_year of the discharge the excess of the cancellation of indebtedness over the nol would then be applied to reduce other tax_attributes listed in sec_108 including the basis of the bankruptcy_estate in the subchapter_s_corporation stock pursuant to sec_1398 the taxpayer succeeds to the assets and tax_attributes of the bankruptcy_estate upon the termination of the bankruptcy case if the reduction in attributes resulted in a complete reduction of the nols the bankruptcy_estate had no nol carryforward when the case was terminated and none would pass to the taxpayer when the bankruptcy was closed the taxpayer also succeeded to the reduced basis in the subchapter_s_corporations stock if you have any questions please call the attorney assigned this matter pincite- attachments
